 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                )     Case No. 13CR2754-H
                                              )
12                             Plaintiff,     )
                                              )     ORDER DENYING DEFENDANT’S
13                      v.                    )     MOTION FOR JUDICIAL
                                              )
                                              )     RECOMMENDATION FOR
14   ERICK EMIL WATTE,                        )
                                              )     MAXIMUM RRC PLACEMENT
15                             Defendant.     )
                                              )     (Doc. No. 40.)
16                                            )
17
18         Pending before the Court is Defendant Erick Emil Watte’s pro se motion for a
19   judicial recommendation for maximum residential reentry center (“RRC”) placement.
20   (Doc. No. 40.) The Defendant’s motion seeks a recommendation from this Court to the
21   Federal Bureau of Prisons (“BOP”) for placement in a RRC for the maximum term of
22   12 months preceding his release from a correctional facility. No response has been filed
23   by the Government. For the reasons set forth below, the Court declines the Defendant’s
24   request for a judicial recommendation for maximum RRC placement and defers to the
25   BOP’S determination regarding RRC placement.
26                                          Background
27         On August 29, 2013, the Defendant tendered a guilty plea before the Magistrate
28   Judge for being a felon in possession of a firearm in violation of Title 18 U.S.C. §§
                                                  -1-
 1   922(g)(1) and 924(a)(2) as charged in Count 1 of the Indictment. (Doc. No. 16.) The
 2   Defendant executed a written plea agreement (Doc. No. 18) and the Magistrate Judge
 3   issued a Findings and Recommendation recommending that this Court accept the
 4   Defendant’s guilty plea. (Doc. No. 19.) On September 13, 2013, this Court adopted the
 5   Findings and Recommendation of the Magistrate Judge and accepted the Defendant’s
 6   guilty plea. (Doc. No. 20.) On December 2, 2013, the Court sentenced the Defendant to
 7   a custodial term of 100 months followed by three years of supervised release. (Doc.
 8   Nos. 31 and 32.) On June 11, 2014, the parties filed a joint motion to amend the
 9   Judgment to reflect the Defendant’s federal sentence in this case run concurrent with
10   the Defendant’s sentence in the state court case. (Doc. Nos. 33 and 34.) On June 18,
11   2014, the Court granted the parties’ joint motion to amend the Judgment (Doc. No 35)
12   and issued an amended Judgment reflecting that the Court’s sentence of 100 months in
13   federal custody run concurrent with the sentence imposed in the Defendant’s state court
14   case. (Doc. No. 36.)
15                           Applicable Law and Legal Standard
16         The Supreme Court has made it clear that “[w]hen a court sentences a federal
17   offender, the BOP has plenary control, subject to statutory constraints, over ‘the place
18   of the prisoner's imprisonment,’ [18 U.S.C.] § 3621(b), and the treatment programs (if
19   any) in which he may participate, §§ 3621(e), (f); § 3624(f).” Tapia v. United States,
20   564 U.S. 319, 331 (2011). The sentencing judge can make a judicial recommendation
21   to the BOP to place an inmate in a particular facility or program, but ultimately
22   “decisionmaking authority rests with the BOP.” Id.
23         “Two statutory provisions govern the BOP’s authority to place inmates in its
24   custody in RRCs: 18 U.S.C. §§ 3621(b) and 3624(c).” Sacora v. Thomas, 628 F.3d
25   1059, 1062 (9th Cir. 2010). Section 3621(b) “governs the BOP’s authority in cases
26   where a prisoner who has more than a year left to serve his or her prison sentence
27   requests a transfer to a [RRC].” Id. Section 3624(c)(1), as amended by the Second
28   Chance Act of 2007, provides that the BOP
                                               -2-
 1         shall, to the extent practicable, ensure that a prisoner serving a term of
           imprisonment spends a portion of the final months of that term (not to
 2
           exceed 12 months), under conditions that will afford that prisoner a
 3         reasonable opportunity to adjust to and prepare for the reentry of that
           prisoner into the community. Such conditions may include a community
 4
           correctional facility.
 5
 6   18 U.S.C. § 3624(c)(1). A sentencing court may make a recommendation that a prisoner
 7   serve a term of imprisonment in an RRC. 18 U.S.C. § 3621(b). However, a judicial
 8   recommendation is only one factor that the BOP considers in determining a prisoner’s
 9   placement and has “no binding effect” on the BOP to determine or change a prisoner’s
10   placement. 18 U.S.C. § 3621(b).
11         A district court’s decision whether to make a recommendation to the BOP is
12   discretionary. See United States v. Ceballos, 671 F.3d 852, 856 n.2 (9th Cir. 2011)
13   (noting a district court’s “authority to make (or not make) non-binding
14   recommendations to the Bureau of Prisons at any time.”). Some sentencing courts have
15   issued orders granting a Defendant’s request for a judicial recommendation while other
16   courts have denied such requests. See United States v. Perry, No. 2:13-CR-00049-TLN,
17   2017 WL 1534275, at *2 (E.D. Cal. Apr. 28, 2017) (Nunley, J.) (Noting numerous
18   district court decisions either granting or denying a Defendant’s request for a judicial
19   recommendation for placement in a RRC.) Those courts that have decline to issue a
20   judicial recommendation for RRC placement cite to BOP’s role in being in a better
21   position to determine such placement. Id.
22                                        Conclusion
23         After considering the Defendant’s motion and reviewing the Defendant’s
24   certificates of completion from various rehabilitation programs, and applying the
25   relevant law in this matter, the Court DENIES the Defendant’s motion for a judicial
26   recommendation for maximum placement in a RRC and defers to BOP’s determination
27   is this matter. While the Court appreciates the Defendant’s completion of various
28   rehabilitation programs, the Court believes that the BOP is in the best position to
                                                 -3-
 1   evaluate the Defendant’s current situation and make an appropriate determination as to
 2   RRC placement. See United States v. Bishop, No. CR 07-00516 JMS (06), 2015 WL
 3   13235851, at *3 (D. Haw. Oct. 2, 2015) (Seabright, J.) (“[T]he BOP is better suited to
 4   evaluating whether and to what extent re-entry placement is warranted.)
 5         The Clerk is directed to send a copy of this order to the Defendant.
 6         IT IS SO ORDERED.
 7         DATED: November 28, 2018 ________________________________
                                    HONORABLE MARILYN L. HUFF
 8
                                    UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -4-
